


Back to 8-K [form8-k.htm] Exhibit 10.9

 

WELLCARE HEALTH PLANS, INC. 2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Grantee named below by WellCare Health Plans, Inc., a
Delaware corporation (the “Company”).  Subject to the terms and conditions of
this Restricted Stock Unit Award Notice and Agreement and the terms and
conditions of the Restricted Stock Unit Award Agreement that is available to you
on the Company’s Intranet site and is an integral part of this award (together,
the “Award Documentation”), the Company hereby awards under the WellCare Health
Plans, Inc. 2004 Equity Incentive Plan (the “Plan”) the restricted stock units
(“RSUs”) described below to Grantee effective as of the Grant Date set forth
below.  Capitalized terms used in the Award Documentation that are not defined
herein have the meanings attributed to them in the Plan.
 
 
1.  
Grantee:           
.

 
2.  
Grant Date:      
.

 
3.  
Number of RSUs :  
, subject to adjustment as provided in the Award Documentation.

 
4.  
Description of RSUs:  Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver one Share to Grantee on the Delivery Date (defined
below).



5.  
Normal Vesting Schedule:  Except as set forth below, the RSUs shall vest in
accordance with the following table provided that Grantee is, and has been,
continuously employed by, or providing services to, the Company or any of its
Subsidiaries (each such date, a “Vesting Date”):



Percentage of
Vested RSUs
 
 
Vesting Date
                       

Except as otherwise provided in the Award Documentation, the RSUs shall vest
only on the Vesting Dates specified above and no partial vesting will occur
prior to any Vesting Date.
 
6.  
Termination of Employment:  Except as set forth in Section 7 below, upon the
termination of Grantee’s employment with, or provision of services to, the
Company or any of its Subsidiaries for any reason, any then-unvested RSUs shall
be forfeited automatically and become null and void.

 
7.  
Change in Control:  Any then-unvested RSUs shall become immediately vested if,
within twenty-four (24) months following a Change in Control, Grantee’s
employment with, or provision of services to, the Company or any of its
Subsidiaries is terminated by (i) the Company or a Subsidiary without Cause or
(ii) Grantee for Good Reason.

 
8.  
Delivery Date:  The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the date
on which such RSUs vested.

 
*  *  *  *  *
 

 
 

--------------------------------------------------------------------------------

 

By signing below, Grantee hereby consents and agrees to the electronic delivery
of the Award Documentation.  Grantee acknowledges and agrees that (1) the
Restricted Stock Unit Award Agreement, the Plan and the Plan prospectus are
available for Grantee’s review on the Company’s Intranet under the Legal
Services section, and, upon request, a paper version of each document will be
provided to Grantee and (2) Grantee has reviewed and fully understands the Award
Documentation, the Plan and the Plan prospectus and agrees to be bound by the
terms and conditions of the Plan and the Award Documentation.
 
 

 GRANTEE   WELLCARE HEALTH PLANS, INC       By:     By:                Name:    
       Title:

 
 
 
 
 2

--------------------------------------------------------------------------------

 
